Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Instant pending claims 1-6, 18-23, 25, 27-29, 32-38 have been amended.  

    PNG
    media_image1.png
    24
    342
    media_image1.png
    Greyscale

Applicant argues that the original Restriction Requirement is flawed for a variety of legal reasons and examination guidelines.  See Remarks 1/5/2021, page 9-10. 
Applicant’s arguments are considered but are not persuasive for reasons of record.  

However, Applicants suggestions are accommodated to the extent indicated below: 
New Groupings: 
	Group I, drawn to Claims 1, 2, 5, 6
Newly submitted claims 18-23, 25, 27, 33-38 directed to an invention that is independent or distinct from the invention originally claimed (and are grouped as requested by Applicant) for the following reasons: 

    PNG
    media_image2.png
    100
    628
    media_image2.png
    Greyscale

	New Group IV: 
    PNG
    media_image3.png
    81
    638
    media_image3.png
    Greyscale


Claims 28 depends on claim 28.  As such it is grouped with the new Group IV. 

Claims 3, 4 18-23, 25, 27-29, 32-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Note: See MPEP 821 Treatment of Claims Held To Be Drawn to Nonelected Inventions [R-07.2015] and MPEP 821.01 After Election With Traverse [R-07.2015] for options available to Applicant to file petition in this regard.  

Claims 1, 2, 5, 6 drawn to product are examined. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McElvain, Journal of the American Chemical Society (1941), 63, 1558-63.  

McElvain teach the natural product Nepetalactone RN 490-10-8 

    PNG
    media_image4.png
    141
    150
    media_image4.png
    Greyscale

corresponds to (enol form of) compound of claim 1 formula wherein 
 R2 = R4 = CH3, R = OH; Rest of the Rs = H 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed inventions relate to compounds of formula C.   The description with respect to this subject matter is limited to a drawings of structural formulae of compounds on pages 6-any compound that fall under the claimed formula C.  Also see below for a detailed discussion of this issue.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these . 
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the relevant factual considerations.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  
All of the factors have been considered with regard to the claims, with the most relevant factors discussed below:  
The claims are drawn to compounds of formula C.  Some of the specific compounds falling under the scope of the formula are pictured in the specification. For example, see page 16 that includes species of instant claim 2. 
According to page 17 
    PNG
    media_image5.png
    123
    634
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    56
    634
    media_image6.png
    Greyscale

Note: (formula (I)) encompasses the claimed formula C. 


    PNG
    media_image7.png
    25
    573
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    56
    632
    media_image8.png
    Greyscale

These statements relating to 112a requirement of how to make compounds of the pictured compounds are followed by statements such as 
    PNG
    media_image9.png
    153
    636
    media_image9.png
    Greyscale

The position taken by the Examiner is that, these are vague statements; disclosure for example, working Examples are absent in the specification.  For example, any description with respect to which one of 
    PNG
    media_image10.png
    18
    123
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    13
    133
    media_image11.png
    Greyscale
 or 
    PNG
    media_image12.png
    21
    262
    media_image12.png
    Greyscale

was subjected 
    PNG
    media_image13.png
    20
    291
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    20
    326
    media_image14.png
    Greyscale
 
for example, any of the (dependent) claim 2 pictured compounds can be found in the specification.  
Vague intimation of the derivatives (allegedly relating to the instantly recited compounds) is found in Equation 1 on page 11. 
The Table-4 page 30 ostensibly relates to HPLC retention times of 
    PNG
    media_image15.png
    17
    168
    media_image15.png
    Greyscale
.  Disclosure with respect to the structural make-up, or 
The specification also silent with respect to prior art citations that could substitute guidance needed in this regard. 
Further, no synthetic chemistry method alluded to in 
    PNG
    media_image16.png
    21
    42
    media_image16.png
    Greyscale
 was described, for example in the form of a Chemistry Scheme in the specification.  
The level of skill in the art is high.  The recited formula C has multiple stereocenters and reactive functionalities with natural product like structural complexity.  Dorwald summarizes the state of art organic synthesis of not only de novo synthesis of complex compounds but also structural modification of known natural products:   
“Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.  Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has 

Likewise, how to use prong of the 112a requirement also finds no support in the specification.  The position taken is that the data (immunosuppressive activity) found on 

Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625